Maxwell J.
The first' ground of error assigned is that the court erred in not sustaining the demurrer to the bill because thé proper parties were not before the court, and because there is no ground for equity relief charged in the bill.
The personal representative of John M. Ralphsnyder is not before the court.
He is a necessary party, as a decree in this cause, unless he is a party, would be no bar to an action at law brought by him on the bond, and for that reason the demurrer to the bill ought to have been entertained.
The decree complained of will have to be reversed, with costs, the demurrer entertained and the cause remanded with leave to amend the bill if the complainant desires to do so.
The other judges concurred.
Decree reversed.